Title: From Thomas Jefferson to James Madison, 14 August 1801
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Monticello Aug. 14. 1801.
I wrote yesterday to you, before the arrival of the post. that brought some blank commissions which I have signed & now forward. mr Wagner’s note will explain them.

The abuses & waste of public money in the military & naval departments have been so gross, that I do not think we can avoid laying some of them before Congress. I inclose you information of one which is not to be neglected. I have desired further information. I expect it will be found to have originated in Toussard who was a protegé of Knox’s.—of 6. patients inoculated with the kine pox on the 7th. inst. one shews considerable symptoms of having taken the disease. we yesterday performed 6. more inoculations from matter recieved from Boston & some from England viâ Boston. I learn that Dr. Gant’s efforts have all failed. health & affectionate attachment.
Th: Jefferson
